



FOURTH AGREEMENT OF AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
(Acquisition)




This Fourth Agreement of Amendment to Loan and Security Agreement (“Amendment”)
is effective December 22, 2017 by and among GERBER FINANCE INC., having an
office at 488 Madison Avenue, New York, NY 10022 (“Lender”), EDGEBUILDER, INC.,
GLENBROOK BUILDING SUPPLY, INC., ATRM HOLDINGS, INC., and KBS BUILDERS, INC.,
having an address at 5215 Gershwin Avenue N., Oakdale, Minnesota 55128
(collectively “Credit Parties”).


RECITALS


A.    EdgeBuilder, Inc. and Glenbrook Building Supply, Inc. (“Borrowers”) have
executed and delivered to Lender a certain Promissory Note dated October 4,
2016, the original maximum principal sum of $3,000,000.00, (the “Note”) payable
to the order of Lender.


B.    In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrowers to
Lender, Lender and Borrowers have executed, among other things, a Loan and
Security Agreement dated as of October 4, 2016, as amended by Agreement of
Amendment to Loan and Security Agreement dated as of November 30, 2016, by a
Second Agreement of Amendment to Loan and Security Agreement dated as of June
30, 2017 and by a Third Agreement of Amendment to Loan and Security Agreement
dated as of September 29, 2017 (the “Loan Agreement”).


C.    By having executed the Loan Agreement as a Corporate Credit Party, ATRM
Holdings, Inc., and KBS Builders, Inc., have unconditionally guaranteed all
obligations of Borrowers to Lender.


D.    For purposes of convenience, the Note, Loan Agreement and related
collateral agreements, certificates and instruments are collectively referred to
as the “Credit Documents” in addition to the definition in the Loan Agreement.


E.    Lender and Credit Parties wish to clarify their rights and duties to one
another as set forth in the Credit Documents.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:











--------------------------------------------------------------------------------









AGREEMENTS


1.    Lender and Credit Parties reaffirm, consent and agree to all of the terms
and conditions of the Credit Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Credit Documents
are hereby expressly modified by this Amendment.


2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    The Credit Documents (and any exhibits thereto) are hereby amended as
follows:


As to the Loan Agreement:


A.
Section 1.1. is hereby amended to read as follows with respect to the following
definitions:



“Ancillary Credit Parties” means each Person (other than Lender) that executes
any or multiple Credit Documents including but not limited to Lone Star Value
Investors, LP which has executed the Pledge and Security Agreement, as amended,
and MUFG Union Bank, N.A., which has executed the Securities Account Control
Agreement, as amended.


“Cash Collateral” means that money in the amount of not less than $3,150,000
deposited by Lone Star Value Investors, LP into a deposit account located at
MUFG UNION BANK, N.A. pledged as Collateral to Lender pursuant to the Pledge and
Security Agreement and perfected in favor of Lender by the Securities Account
Control Agreement.


“Credit Documents” means this Agreement, the Note, each Guaranty, each Pledge
and Security Agreement, each Securities Account Control Agreement, each Power of
Attorney, each Life Insurance Assignment, each Subordination Agreement, each
Intercreditor Agreement, and all other documents, instruments and agreements now
or hereafter executed and/or delivered in connection herewith or therewith
and/or as any or all of the foregoing documents, instruments, and agreements may
now or hereafter be amended.


“Credit Parties” means each Borrower and each other Person (other than Lender)
that is or may become a party to this Agreement or any other Credit Document
which is not an Ancillary Credit Party,


2



--------------------------------------------------------------------------------





including but not limited to ATRM Holdings, Inc., a Minnesota corporation, and
KBS Builders, Inc., a Delaware corporation.


“Pledge and Security Agreement” means the pledge and security agreement dated
October 4, 2016 executed by Lone Star Value Investors, LP and Lender, as
amended, by which money in U.S. Dollars in the amount of not less than
$3,300,000 in a deposit account at MUFG Union Bank, N.A. pursuant to which
Lender has a first and only perfected security interest.


“Securities Account Control Agreement” means the Securities Account Control
Agreement dated October 4, 2016 executed by MUFG Union Bank, N.A. perfecting
Lender’s security interest in money in a deposit account in the amount of
$3,300,000.”


B.    Section 12.1 is hereby amended to read as follows:


“12.1    Events of Default. If any one or more of the following events (each, an
“Event of Default”) shall occur and be continuing:


(a)    any Borrower shall fail to pay the principal of or interest on any Loan
or any fees or other Obligations when and as the same shall become due and
payable (whether at maturity, by acceleration or otherwise); or


(b)    any representation or warranty made or deemed made in or in connection
with this Agreement or any other Credit Document, or as an inducement to enter
into this Agreement or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument or
agreement furnished in connection with or pursuant to this Agreement or any
other Credit Document shall prove to have been false or misleading in any
material respect when made, deemed to be made or furnished; or


(c)(i) any Borrower or any other Credit Party or Ancillary Credit Party shall
fail or neglect to perform, keep or observe any of the covenants, promises,
agreements, requirements, conditions or other terms or provisions contained in
any Credit Document; or any Borrower or any other Credit Party shall fail to
perform, keep, or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in Article II,
Sections 7.1, 7.3, 7.16, 7.17, 7.18, 7.19, 8.2 and Article IX of this Agreement;
or (ii) any Borrower or any other Credit Party shall fail or neglect to perform,
keep or observe any of the other covenants, promises, agreements,


3



--------------------------------------------------------------------------------





requirements, conditions or other terms or provisions contained in this
Agreement (other than those set forth in the Sections referred to in clause (i)
immediately above) or any of the other Credit Documents, regardless of whether
such breach involves a covenant, promise, agreement, condition, requirement,
term or provision with respect to a Credit Party that has not signed this
Agreement, or (iii) if any Ancillary Credit Party shall fail or neglect to
perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in a Credit
Document it has signed and such breach is not remediable or, if remediable,
continues unremedied for a period of five (5) Business Days after the earlier to
occur of (x) the date on which such breach is known by any Ancillary Credit
Party or known or reasonably should have become known to any officer of any
Borrower or such Credit Party and (y) the date on which Lender shall have
notified any Borrower or such other Credit Party or Ancillary Credit Party of
such breach; or


(d)     this Agreement or any other Credit Document shall not be for any reason,
or shall be asserted by any Credit Party or Credit Document signed by any
Ancillary Credit Party or other Person not to be, in full force and effect in
all material respects in accordance with its terms or the Lien granted or
intended to be granted to Lender pursuant to this Agreement or any other Credit
Document shall cease to be a valid and perfected Lien having the first priority
(or a lesser priority if expressly permitted in this Agreement or another Credit
Document); or


(e)    any judgment shall be rendered against any Credit Party or Ancillary
Credit Party or there shall be any attachment or execution against any of the
assets or properties of any Credit Party or Ancillary Credit Party, and such
judgment, attachment or execution remains unpaid, unstayed or undismissed for a
period of fourteen (14) days from the date of such judgment; or


(f)    any Credit Party shall be dissolved or shall generally not pay, or shall
be generally unable to pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or if any Credit Party or
Ancillary Credit Party shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted or a petition shall be filed by
or against any Credit Party or Ancillary Credit Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief


4



--------------------------------------------------------------------------------





of debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property; or any Credit Party or Ancillary Credit Party
shall take any action to authorize any of the actions set forth above in this
clause (f); or


(g)    any Credit Party shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of Indebtedness when and as the same shall
become due and payable or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreements or instruments
evidencing or governing any Indebtedness if the effect of any failure referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
indebtedness or a trustee on its or their behalf to cause, such indebtedness to
become due prior to its stated maturity; or


(h)    the occurrence of a Change of Control in or with respect to any Corporate
Credit Party; or


(i)    there shall be commenced against any Credit Party or Ancillary Credit
Party any Litigation seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which remains
unstayed or undismissed for thirty (30) consecutive days; or any Credit Party or
Ancillary Credit Party shall have concealed, removed or permitted to be
concealed or removed, any part of its property with intent to hinder, delay or
defraud any of its creditors or made or suffered a transfer of any of its
property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or


(j)    any other event shall have occurred which has had or could reasonably be
expected to have a Material Adverse Effect; or


(k)    an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred and are then
continuing, could reasonably be expected to result in liability of any Credit
Party in an aggregate amount exceeding the Minimum Actionable Amount; the
indictment or threatened indictment of any Credit Party, any officer of any
Credit Party or any Guarantor, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against any Credit
Party, any officer of any Credit Party or any Guarantor, or the commencement of
criminal or civil proceedings against any Ancillary Credit Party pursuant to
which statute or proceeding


5



--------------------------------------------------------------------------------





penalties or remedies sought or available include forfeiture of any of the
property of any Credit Party; or


(l)    any Credit Party or Ancillary Credit Party or other Person shall take or
participate in any action which would be prohibited under the provisions of any
Credit Document signed by such Ancillary Credit Party, or there shall occur an
Event of Default or breach under the provisions of any Credit Document or with
respect to any of the Obligations, or any Credit Party shall make any payment on
the Subordinated Debt that any Person was not entitled to receive under the
provisions of the applicable Subordination Agreement or Intercreditor Agreement;
or


(m)    the Life Insurance Policy shall be terminated, by any Credit Party or
otherwise; or the Life Insurance Policy shall be scheduled to terminate within
thirty (30) days and such Credit Party shall not have delivered a satisfactory
renewal thereof to Lender; or any Credit Party shall fail to pay any premium on
the Life Insurance Policy when due; or shall take any other action that impairs
the value of the Life Insurance Policy; or


(n)    a breach or event of default under any of the Transaction Documents, or a
claim of indemnification thereunder, in each case which results or would
reasonably be expected to result in the cancellation or rescission of any
material Transaction Documents.


then, and in any such event and at any time thereafter, if such or any other
Event of Default shall then be continuing, Lender in its sole discretion may
declare any or all of the Obligations to be due and payable, and the same shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; provided, however,
that if there shall occur an Event of Default under paragraph (f) above, then
any and all of the Obligations shall be immediately due and payable without any
necessary action or notice by Lender. An Event of Default as defined herein
shall also be an Event of Default under any other Credit Document or any other
Obligations now existing or hereafter arising.”




4.    The Credit Parties acknowledge the Events of Default, Lender’s waivers
thereof,

and Lender’s reservation of rights set forth in letter agreement dated August
29, 2017 which

remain in full force and effect.


6



--------------------------------------------------------------------------------







5.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


6.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


7.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable by Credit Parties without the
prior written consent of Lender.


8.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision or part thereof is to be deemed
surplusage. If that occurs, it does not have the effect of rendering any other
provision of this Amendment invalid or unenforceable. This Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.


9.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Loans.
This Amendment is deemed to be part of and integrated into the Credit Documents.


10.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


11.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


12.    Borrowers agree to pay all attorneys' fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof.


13.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of


7



--------------------------------------------------------------------------------





this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.


14.    THE BORROWERS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND THE
GUARANTOR AND LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE
EXECUTION OF THIS AMENDMENT.


[Signature Page Follows]


8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have signed this Amendment.


Witness:                    EDGEBUILDER, INC.


/s/                        By:/s/ Daniel M. Koch__________________
Print Name:                        Daniel M. Koch
President


Witness:                    GLENBROOK BUILDING SUPPLY, INC.


/s/                        By:/s/ Daniel M. Koch__________________
Print Name:                        Daniel M. Koch
President


Witness:                    KBS BUILDERS, INC.


/s/                        By:/s/ Daniel M. Koch__________________
Print Name:                        Daniel M. Koch
President


Witness:                    ATRM HOLDINGS, INC.


/s/                        By:/s/ Daniel M. Koch__________________
Print Name:                        Daniel M. Koch
President




























[Signature Page to Fourth Agreement of Amendment to Loan and Security Agreement
(Acquisition) – continued on following page]






9



--------------------------------------------------------------------------------





(signatures continued from previous page)
GERBER FINANCE INC.
By:/s/ Jennifer Palmer______________________
    Jennifer Palmer
    President


























[Signature Page to Fourth Agreement of Amendment to Loan and Security Agreement
(Acquisition)]


10

